DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/21/21, with respect to claims 1, 2, 4-12, 14-16, and 18-20 have been fully considered and are persuasive.  The rejection of claims 1, 2, 4-12, 14-16, and 18-20 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4-12, 14-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record are U. S. Publication No. 2018/0082480 to White; U. S. Publication No. 2014/0081659 to Nawana et al.; U. S. Publication No. 2016/0287337 to Aram et al.; and U. S. Publication No. 2019/0231433 to Amanatullah none of the prior art alone or in combination teaches “to compare the location of the surgical component to the planned location, the processor is to determine a degree of overlap between the surgical component and the virtual representation and wherein the results of the comparison include the degree of overlap”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793